Opinion issued August 7, 2018




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                            ————————————
                               NO. 01-18-00225-CR
                            ———————————
                          JEFF MARTINEZ, Appellant
                                         V.
                       THE STATE OF TEXAS, Appellee



                    On Appeal from the 351st District Court
                            Harris County, Texas
                        Trial Court Case No. 1454459


                          MEMORANDUM OPINION

      Without an agreed recommendation from the State, appellant, Jeff Martinez,

pleaded guilty to the felony offense of manslaughter.1 The trial court found appellant



1
      See TEX. PENAL CODE ANN. § 19.04 (Vernon 2011).
guilty and assessed his punishment at confinement for ten years. Appellant filed a

notice of appeal.

      We dismiss the appeal for lack of jurisdiction.

      We cannot exercise jurisdiction over an appeal without a timely filed notice

of appeal. See TEX. R. APP. P. 26.2(a); see also Castillo v. State, 369 S.W.3d 196,

198 (Tex. Crim. App. 2012); Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App.

1996). A defendant’s notice of appeal is timely if filed within thirty days after the

date sentence is imposed or suspended in open court or within ninety days after that

date if the defendant timely files a motion for new trial. TEX. R. APP. P. 26.2(a); see

Bayless v. State, 91 S.W.3d 801, 806 (Tex. Crim. App. 2002); Lair v. State, 321
S.W.3d 158, 159 (Tex. App.—Houston [1st Dist.] 2010, pet. ref’d). Here, the trial

court imposed sentence and signed the judgment of conviction on October 24, 2017.

The clerk’s record filed in this Court reflects that appellant timely filed a motion for

new trial on November 21, 2017. See TEX. R. APP. P. 21.4(a). Appellant’s notice of

appeal, therefore, was due to be filed no later than January 22, 2018. See TEX. R.

APP. P. 26.2(a)(2); Olivo, 918 S.W.2d at 522. Appellant’s notice of appeal, filed on

March 6, 2018, was untimely to perfect an appeal of the October 24, 2017 judgment

of conviction, and we have no basis for jurisdiction over the appeal. See Olivo, 918
S.W.2d at 522; Lair, 321 S.W.3d at 159.




                                           2
      Accordingly, we dismiss the appeal for want of jurisdiction. See TEX. R. APP.

P. 43.2(f). We dismiss all pending motions as moot.

                                 PER CURIAM

Panel consists of Chief Justice Radack and Justices Jennings and Lloyd.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           3